DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ICD device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Neither the specification nor the drawings show or specifically discuss an ICD device with a plurality of embedded memory types comprising the first and second capacitive storage memory circuits claimed. The description pertaining to differing oxide thicknesses is made generally with statements such as “The main difference for this device is that the underlying insulating first oxide layer for the HV devices are made with a thickness 30oxide layer for logic devices within the same IC (which may be and are typically located in a separate area of the IC).” (page 9, last paragraph) and “Since for any particular process generation the oxide thickness of such HV components will always be thicker than for LV logic 15gates, and the thickness of such oxides is a limiting factor in the potential for implementing NVM cells, the present invention offers an opportunity to extend the lifespan of embedded NVM into subsequent generations of integrated circuits which include such types of high voltage structures. Thus as LV logic gates get thinner, it may be possible in some devices that only NVM in the HV areas will be 20possible.” (page 7, first paragraph). There is no description in the drawings or in the specification which states/shows how the cells are electrically coupled together, how they are capacitively coupled together, or how this ICD device would be come together. Merely mentioning that varying the thicknesses of the different memory cells is desirable is not sufficient disclosure to show that: a) the Applicant has possession of the invention that he is claiming, or b) the metes and bounds of the claims such that another would be able to determine whether or not an infringement is taking place.
Liao (US 2013/0092991) teaches varying the thickness of the oxide layer between a floating gate and its source/drain regions ([0040]) in an NVM environment ([0042]). The examiner believes this reference can read upon the claims in a general sense, but without further description cannot confidently make that assertion.

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
3/12/21